Cite as 2015 Ark. App. 317

                 ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                       No. CR-14-509


                                                  Opinion Delivered   May 13, 2015
FRANK BEMIS PLEDGER
                               APPELLANT          APPEAL FROM THE MILLER
                                                  COUNTY CIRCUIT COURT
                                                  [NO. 46CR-13-184]
V.
                                                  HONORABLE KIRK DOUGLAS
                                                  JOHNSON, JUDGE
STATE OF ARKANSAS
                                 APPELLEE         AFFIRMED; MOTION TO
                                                  WITHDRAW GRANTED



                           PHILLIP T. WHITEAKER, Judge

       Appellant Frank Bemis Pledger appeals his Miller County Circuit Court conviction

of residential burglary. Appellate counsel has filed a motion with this court to be relieved as

counsel pursuant to Anders v. California, 386 U.S. 738 (1967) and Arkansas Supreme Court

Rule 4-3(k) (2014). The motion is accompanied by a no-merit brief containing an abstract

and addendum of the proceedings below. The abstract and addendum in counsel’s brief

include all objections and motions decided adversely to appellant, and counsel explains in the

argument portion of his brief why there is nothing in the record that would arguably support

an appeal. Pledger has filed a pro se statement of points for reversal, and the State has filed

a response thereto.

       The test for filing a no-merit brief is not whether there is any reversible error but

whether an appeal would be wholly frivolous. See Tucker v. State, 47 Ark. App. 96, 885
                                  Cite as 2015 Ark. App. 317

S.W.2d 904 (1994). From our review of the record and the brief presented to us, including

consideration of Pledger’s pro se points for reversal, which are either not preserved for appeal

or do not otherwise support reversal, we find compliance with Rule 4-3(k) and hold that

there is no merit to an appeal.

       Affirmed; motion to withdraw granted.

       VIRDEN and GRUBER, JJ., agree.

       Phillip A. McGough, P.A., by: Phillip A. McGough, for appellant.

       Dustin McDaniel, Att’y Gen., by: Nicana C. Sherman, Ass’t Att’y Gen., for appellee.




                                               2